DETAILED ACTION
Preliminary Amendment
The present Office Action is based upon the original patent application filed on November 11, 2019 as modified by the preliminary amendment filed on November 11, 2019. Claims 19-48 are now pending in the present application.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 19-38, drawn to characterizing the environment of a user platform comprising step of applying to incoming signals, at a receiver, in substantial synchronization with the receipt of a signal transmitted from the sequentially activated antenna elements, a first set of phase or gain manipulations selected for forming a beam in a predetermined direction from the physically separate antenna array, classified in G01S13/003.
II. Claims 39-48, drawn to characterizing the environment of a user platform comprising step of applying to incoming signals, at a receiver, a first set of phase or gain manipulations having transmit and receive components selected for forming a composite beam pointing in a predetermined transmit direction from the physically separate transmit antenna array and in a predetermined receive direction from the receive antenna array, the transmit components being applied in substantial synchronization with the receipt of a signal transmitted from the sequentially activated transmit antenna elements and the receive components being applied in substantial synchronization with the first predetermined sequence, the second predetermined sequence and its synchronization with the transmitted signals being known to the receiver, classified in G01S13/26.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the .
The two inventions have mutually exclusive features as stated, can have material different design, mode of operation, function, or effect, and do not overlap in scope due to the mutually exclusive features.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or no statutory double patenting rejections over the claims of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648